Citation Nr: 1300591	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  09-35 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran's most recent VA audiological evaluation was conducted in April 2009.  The Board recognizes that the mere passage of time is not sufficient, standing alone, to warrant a remand for a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Nevertheless, the Board finds that, given the particular facts of this case, a new examination is necessary.

At the time of his last examination, the Veteran was already in receipt of a noncompensable rating for his bilateral hearing loss.  Nevertheless, that examination was conducted as if he were seeking an initial award of service connection for that disability.  Consequently, the VA examiner did not comprehensively address the criteria set forth by the United States Court of Appeals for Veterans Claims in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (holding that a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).  Moreover, while the examiner did raise the question of whether hearing loss affected the Veteran's day-to-day life, which he answered in the negative, he has since contended that this service-connected disability does have a significant impact on his daily activities.  See December 27, 2012 Appellant's Brief.  Accordingly, the Board finds that another VA audiological evaluation is necessary to address the Veteran's contentions of functional impairment in accordance with Martinak.  That follow-up evaluation should include a review of the Veteran's entire claims file, which was not conducted during his previous examination.  38 C.F.R. § 4.1 (2011) (to ensure a thorough examination and evaluation, the Veteran's disability must be viewed in relation to its history).

The Board also finds that a remand is necessary to obtain potentially relevant VA treatment reports.  The record reflects that, as of July 2008, the Veteran was receiving periodic VA treatment for hearing difficulties, which included being fitted with hearing aids.  However, it is unclear whether the Veteran has sought any follow-up audiological care as no treatment reports dated after March 2009 have yet been requested.  Accordingly, to ensure that there is a comprehensive record upon which to decide the Veteran's claim, all subsequent VA treatment reports should be obtained and associated with his claims file.  38 C.F.R. § 3.159(c)(2) (2012).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements regarding the nature, extent, and severity of his bilateral hearing loss and the impact of that condition on his ability to work and perform daily living activities.  Such statements may come from the Veteran himself as well as from other individuals who have first-hand knowledge of his hearing problems.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Obtain and associate with the claims file, either physically or electronically, all records from the VA Medical Center in Louisville, Kentucky, dated since March 2009.

3.  After the above development has been completed, schedule the Veteran for a VA audiology examination to determine the extent and severity of his bilateral hearing loss.  The claims file should be made available to and reviewed by the examiner.  All indicated tests, including an audiological evaluation, must be performed.  The results should conform to VA regulations governing evaluation of hearing loss.  Also, the examiner must fully describe the functional effects of the Veteran's hearing loss disability.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report. 

4.  Then reconsider the Veteran's claim for a compensable rating for his bilateral hearing loss.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case, and give the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

